Name: Commission Regulation (EEC) No 1896/92 of 9 July 1992 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /12 Official Journal of the European Communities 10 . 7. 92 COMMISSION REGULATION (EEC) No 1896/92 of 9 July 1992 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submissions of tenders ; whereas, in order to avoid re ­ publication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 5 955 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 10. 7. 92 Official Journal of the European Communities No L 191 /13 ANNEX I LOTS A, B, C, D, E and F 1 . Operation Nos ('): 414  506/92 ; 1215/91 ; 1226/91 ; 507  515/92 2. Programme : 1992 3. Recipient : Euronaid, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (J) : see OJ No C 103, 16 . 4. 1987 5. Place or countries of of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-tnilk powder 7. Characteristics and quality of the goods (2)(6)0 (")(' 2)(13)(14) : (see OJ No C 114, 29. 4. 1991 , p. 3 (under I.B.1 )) 8 . Total quantity : 5 955 tonnes 9 . Number of lots : six lots (see Annex II) 10 . Packaging and marking : 25 kg (8) (*)(10) ( 15) : see OJ No C 114, 29. 4. 1991 , p. 4 (under I.B.2 and I.B.3.) markings in English, Portuguese, French and Spanish supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 27. 8  10. 9 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 27. 7. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 10. 8 . 1992 (b) period for making the goods available at the port of shipment : 10 . 9  24. 9 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 24. 8 . 1 992 (b) period for making the goods available at the port of shipment : 24. 9  7. 10. 1992 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Brussels, (telex : AGREC 22037 B or 25670 B) 25. Refund payable on application by the successful tenderer (*): refund applicable 12. 6. 1992, fixed by Commission Regulation (EEC) No 1513/92 (OJ No L 159, 12. 6. 1992, p. 10). No L 191 /14 Official Journal of the European Communities 10 . 7. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and -137 levels. (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  295 01 32,  296 10 97,  295 01 30,  296 20 05,  296 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (8) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. (') The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ »tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (I0) The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (u) Radiation certificate for Sudan and Egypt should contain the following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by official authorities and be legalized for Sudan and Egypt. ( I2) Egypt : Certificate of origin must be issued by the authorities of the country of origin . (") Bangladesh : The expiry date appearing on the packages must be 24 months after the date of manufac ­ ture. (H) Veterinary certificate issued by an official stating that the product derives from healthy animals, was processed unter excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registerd foot-and-month disease. ( 1S) Food aid consignments in favour of Jordan Manufacturing and expiration dates must be printed on each individual package (strict requirement of Ministry of Health). No L 191 / 1510 . 7. 92 Official Journal of the European Communities ANEXO II - BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II - ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 0) (2) (3) (4) (5) (6) A 1.215 Al : 30 Caritas Belgica Bolivia AcciÃ ³n n ° 414/92 / Leche en polvo / Bolivia / Caritas B / 920207 / PotosÃ ­ vÃ ­a Antofagasta opciÃ ³n Arica / Comunidad Europea A2 : 60 CAM Bolivia AcciÃ ³n n0 415/92 / Leche en polvo / Bolivia / CAM / 922005 / Cochabamba vÃ ­a Arica / Comunidad Europea A3 : 30 Prosalus Bolivia AcciÃ ³n n ° 416/92 / Leche en polvo / Bolivia / Prosalus / 925504 / Sucre vÃ ­a Arica / Comunidad Europea A4 : 45 Caritas Belgica PerÃ º AcciÃ ³n n0 417/92 / Leche en polvo / PerÃ º / Caritas B / 920240 / Lima vÃ ­a Callao / Comunidad Europea A5 : 210 Caritas N PerÃ º AcciÃ ³n n0 418/92 / Leche en polvo / PerÃ º / Caritas N / 920327 / Ayacucho vÃ ­a Callao / Comunidad Europea A6 : 60 Caritas N PerÃ º AcciÃ ³n n ° 419/92 / Leche en polvo / PerÃ º / Caritas N / 920328 / Ayacucho vÃ ­a Matarani / Comunidad Europea A7 : 30 AATM PerÃ º AcciÃ ³n n0 420/92 / Leche en polvo / PerÃ º / AATM / 921711 / HuÃ ¡rez vÃ ­a Callao / Comunidad Europea A8 : 60 AATM PerÃ º AcciÃ ³n n ° 421 /92 / Leche en polvo / PerÃ º / AATM / 921716 / Arequipa vÃ ­a Matarani / Comunidad Europea A9 : 15 DKW PerÃ º AcciÃ ³n n0 422/92 / Leche en polvo / PerÃ º / DKW / 922315 / Lima vÃ ­a Callao / Comunidad Europea AIO : 30 SBLB PerÃ º AcciÃ ³n n ° 423/92 / Leche en polvo / PerÃ º / SBLB / 924509 / Lima vÃ ­a Callao / Comunidad Europea No L 191 /16 Official Journal of the European Communities 10. 7. 92 ( 1 ) (2) (3) &lt; «) (5) (6) All : 15 Prosalus PerÃ º AcciÃ ³n n0 424/92 / Leche en polvo / PerÃ º / Prosalus / 925523 / JaÃ ©n vÃ ­a Callao / Comunidad Europea A12 : 30 Prosalus PerÃ º AcciÃ ³n n0 425/92 / Leche en polvo / PerÃ º / Prosalus / 925528 / Arequipa vÃ ­a Callao / Comunidad Europea A13 : 15 Prosalus PerÃ º AcciÃ ³n n0 426/92 / Leche en polvo / PerÃ º / Prosalus / 925533 / Chachapoyas vÃ ­a Callao / Comunidad Europea A14 : 30 Prosalus PerÃ º AcciÃ ³n n0 427/92 / Leche en polvo / PerÃ º / Prosalus / 925540 / Lima vÃ ­a Callao / Comunidad Europea Al 5 : 15 Prosalus PerÃ º AcciÃ ³n n0 428/92 / Leche en polvo / PerÃ º / Prosalus / 925541 / Lima vÃ ­a Callao / Comunidad Europea A16 : 15 Prosalus PerÃ º AcciÃ ³n n0 429/92 / Leche en polvo / PerÃ º / Prosalus / 925542 / Lima vÃ ­a Callao / Comunidad Europea Al 7 : 30 PDF PerÃ º AcciÃ ³n n ° 430/92 / Leche en polvo / PerÃ º / PDF / 927103 / Lima vÃ ­a Callao / Comunidad Europea Al 8 : 45 DKW Brasil AcÃ §Ã £o n? 431 /92 / Leite em pÃ ³ / Brasil / DKW / 922309 / Lajeado via Rio Grande / Comunidade Europeia A19 : 15 PDF Brasil AcÃ §Ã £o n? 432/92 / Leite em pÃ ³ / Brasil / PDF / 927110 / BelÃ ©m / Comunidade Europeia A20 : 15 Caritas Belgica Guatemala AcciÃ ³n n0 433/92 / Leche en polvo / Guatemala / Caritas B / 920258 / Guatemala City vÃ ­a Puerto Quetzal / Comunidad Europea A21 : 180 Caritas Belgica HaÃ ¯t! Action n ° 434/92 / Lait en poudre / HaÃ ¯ti / Caritas B / 920228 / Port-au-Prince / CommunautÃ © europÃ ©enne A22 : 240 Caritas Belgica AlgÃ ©rie Action n0 435/92 / Lait en poudre / AlgÃ ©rie / Caritas B / 920201 / Oran option Arzew / CommunautÃ © europÃ ©enne B 1 020 Bl : 30 Caritas Belgica Jordan Action No 436/92 / Milkpowder / Jordan / Caritas B / 920233 / Akaba / European Community B2 : 30 Caritas Belgica Jordan Action No 437/92 / Milkpowder / Jordan / Caritas B / 920237 / Akaba / European Community B3 : 60 SSP Lebanon Action No 438/92 / Milkpowder / Lebanon / SSP / 921301 / Beirut / European Community B4 : 450 SPF Liban Action n0 439/92 / Lait en poudre / Liban / SPF / 923305 / Beirouth / CommunautÃ © europÃ ©enne B5 : 60 Caritas France BÃ ©nin Action n0 440/92 / Lait en poudre / BÃ ©nin / Caritas France / 920500 / Bohicon «a Cotonou / CommunautÃ © europÃ ©enne Official Journal of the European Communities No L 191 / 1710 . 7. 92 0 ) (2) (3) (4) (5) (6) B6 : 15 AATM BÃ ©nin Action n0 441 /92 / Lait en poudre / BÃ ©nin / AATM / 921754 / Cotonou / CommunautÃ © europÃ ©enne B7 : 15 Prosalus BÃ ©nin Action n0 442/92 / Lait en poudre / BÃ ©nin / Prosalus / 925501 / Zagnanado via Cotonou / CommunautÃ © europÃ ©enne B8 : 135 Caritas Belgica Burkina Faso Action n ° 443/92 / Lait en poudre / Burkina Faso / Caritas B / 920201 / Bobo Dioulasso via Abidjan / CommunautÃ © europÃ ©enne B9 : 90 Caritas France Burkina Faso Action n0 444/92 / Lait en poudre / Burkina Faso / Caritas France / 920504 / Ouagadougou via Abidjan / CommunautÃ © europÃ ©enne BIO : 15 SSI Burkina Faso Action n ° 445/92 / Lait en poudre / Burkina Faso / SSI / 923004 / Ouahigouya via Abidjan / CommunautÃ © europÃ ©enne Bll : 15 SSI Burkina Faso Action n0 446/92 / Lait en poudre / Burkina Faso / SSI / 923005 / Ouagadougou via Abidjan / CommunautÃ © europÃ ©enne B12 : 30 AATM CÃ ´te d'Ivoire Action n0 447/92 / Lait en poudre / CÃ ´te-d'Ivoire / AATM / 921736 / Abidjan / CommunautÃ © europÃ ©enne B13 : 15 CRS Gambia Action No 448/92 / Milkpowder / Gambia / Cathwel / 920108 / Kanifing via Banjul / European Community B14 : 105 CRS Ghana Action n0 449/92 / Lait en poudre / Ghana / Cathwel / 920106 / Tema / CommunautÃ © europÃ ©enne B15 : 30 Caritas Italy GuinÃ © Bissau AcÃ §Ã £o n? 450/92 / Leite em pÃ ³ / GuinÃ ©-Bissau / Caritas I / 920621 / Bissau / Comunidade Europeia B1 6 : 15 Caritas France Mali Action n ° 451 /92 / Lait en poudre / Mali / Caritas France / 920520 / Gao via Abidjan / CommunautÃ © europÃ ©enne B17 : 30 Caritas France Mali Action n ° 452/92 / Lait en poudre / Mali / Caritas France / 920521 / Mopti via Abidjan / CommunautÃ © europÃ ©enne B1 8 : 60 Caritas France Mali Action n0 453/92 / Lait en poudre / Mali / Caritas France / 920522 / Bamako via Dakar / CommunautÃ © europÃ ©enne B1 9 : 15 SSI Mali Action n0 454/92 / Lait en poudre / Mali / SSI / 923014 / Souleymane Bougou f »Ã » Abidjan / CommunautÃ © europÃ ©enne B20 : 15 Caritas France Mauritanie Action n0 455/92 / Lait en poudre / Mauritanie / Caritas France / 920523 / Nouakchott / CommunautÃ © europÃ ©enne 10. 7. 92No L 191 /18 Official Journal of the European Communities (1 ) (2) (3) (4) (5) (6) B21 : 15 Caritas Germany Niger Action n0 456/92 / Lait en poudre / Niger / Caritas Allemagne / 920407 / Niamey via LomÃ © / CommunautÃ © europÃ ©enne B22 : 30 SSI Niger Action n0 4SI/92 / Lait en poudre / Niger / SSI / 923019 / Niamey via LomÃ © / CommunautÃ © europÃ ©enne B23 : 30 Caritas Italy SÃ ©nÃ ©gal Action n ° 458/92 / Lait en poudre / SÃ ©nÃ ©gal / Caritas I / 920611 / Dakar / CommunautÃ © europÃ ©enne B24 : 15 AATM SÃ ©nÃ ©gal Action n0 459/92 / Lait en poudre / SÃ ©nÃ ©gal / AATM / 921704 / Saint-Louis via Dakar / CommunautÃ © europÃ ©enne B25 : 15 AATM SÃ ©nÃ ©gal Action n ° 460/92 / Lait en poudre / SÃ ©nÃ ©gal / AATM / 921707 / Diourbel via Dakar / CommunautÃ © europÃ ©enne B26 : 75 SSI SÃ ©nÃ ©gal Action n ° 461 /92 / Lait en poudre / SÃ ©nÃ ©gal / SSI / 923026 / Thies via Dakar / CommunautÃ © europÃ ©enne B27 : 15 SBLB SÃ ©nÃ ©gal Action n ° 462/92 / Lait en poudre / SÃ ©nÃ ©gal / SBLB / 924511 / Dakar / CommunautÃ © europÃ ©enne C 1 125 CI : 90 Caritas N Angola AcÃ §Ã £o n? 463/92 / Leite em pÃ ³ / Angola / Caritas N / 920300 / Luanda / Comunidade Europeia C2 : 15 Caritas France Congo Action n0 464/92 / Lait en poudre / Congo / Caritas France / 920518 / Pointe-Noire / CommunautÃ © europÃ ©enne C3 : 15 Caritas France Congo Action n0 465/92 / Lait en poudre / Congo / Caritas France / 920519 / Brazzaville «d Pointe-Noire / CommunautÃ © europÃ ©enne C4 : 15 SBLB Congo Action n0 466/92 / Lait en poudre / Congo / SBLB / 924500 / Pointe-Noire / CommunautÃ © europÃ ©enne C5 : 30 AATM RÃ ©publique centrafricaine Action n0 467/92 / Lait en poudre / RÃ ©publique centrafricaine / AATM / 921750 / Bangui via Douala / CommunautÃ © europÃ ©enne C6 : 15 PDF RÃ ©publique centrafricaine Action n ° 468/92 / Lait en poudre / RÃ ©publique centrafricaine / PDF / 927109 / Bouar via Douala / CommunautÃ © europÃ ©enne C7 : 15 Caritas France Tchad Action n0 469/92 / Lait en poudre / Tchad / Caritas France / 920524 / N'Djamena via Douala / CommunautÃ © europÃ ©enne C8 : 15 Caritas France Tchad Action n0 470/92 / Lait en poudre / Tchad / Caritas France / 920525 / Sarh via Douala / CommunautÃ © europÃ ©enne 10 . 7. 92 Official Journal of the European Communities No L 191 / 19 0) (2) (3) (4) (5) (6) C9 : 360 Caritas Belgica ZaÃ ¯re Action n ° 471 /92 / Lait en poudre / ZaÃ ¯re / Caritas B / 920252 / Matadi via Kinshasa / CommunautÃ © europÃ ©enne CIO : 30 AATM ZaÃ ¯re Action n ° 472/92 / Lait en poudre / ZaÃ ¯re / AATM / 921701 / Zongo via Douala / CommunautÃ © europÃ ©enne C11 : 105 CIM ZaÃ ¯re Action n0 473/92 / Lait en poudre / ZaÃ ¯re / CIM / 921800 / Lubumbashi via Matadi / CommunautÃ © europÃ ©enne C12 : 90 Caritas France ZaÃ ¯re Action n0 474/92 / Lait en poudre / ZaÃ ¯re / Caritas France / 924202 / Mbandaka via Matadi / CommunautÃ © europÃ ©enne CI 3 : 30 SS? Madagascar Action n0 475/92 / Lait en poudre / Madagascar / SSP / 921303 / Mahajanga / CommunautÃ © europÃ ©enne C14 : 30 AATM Madagascar Action n ° 476/92 / Lait en poudre / Madagascar / AATM / 921722 / Antalaha via Toamasina / CommunautÃ © europÃ ©enne C15 : 30 AATM Madagascar Action n0 477/92 / Lait en poudre / Madagascar / AATM / 921725 / Toliary via Toamasina / CommunautÃ © europÃ ©enne C16 : 60 AATM Madagascar Action n ° 478/92 / Lait en poudre / Madagascar / AATM / 921729 / Toamasina / CommunautÃ © europÃ ©enne C17 : 45 AATM Madagascar Action n ° 479/92 / Lait en poudre / Madagascar / AATM / 921734 / Fianarantsoa W'Ã  Toamasina / CommunautÃ © europÃ ©enne C18 : 60 CAM Madagascar Action n ° 480/92 / Lait en poudre / Madagascar / CAM / 922034 / Toliary / CommunautÃ © europÃ ©enne C19 : 30 CAM Madagascar Action n ° 481 /92 / Lait en poudre / Madagascar / CAM / 922037 / Ambatondrazaka via Toamasina / CommunautÃ © europÃ ©enne C20 : 30 Caritas France Madagascar Action n ° 482/92 / Lait en poudre / Madagascar / Caritas France / 924200 / Manakara wa Toamasina / CommunautÃ © europÃ ©enne C21 : 15 SBLB Madagascar Action n0 483/92 / Lait en poudre / Madagascar / SBLB / 924508 / Mahajanga / CommunautÃ © europÃ ©enne D 1 185 D1 : 45 DKW MoÃ §ambique AcÃ §Ã £o n? 484/92 / Leite em pÃ ³ / MoÃ §ambique / DKW / 922305 / Vilanculos via Beira / Comunidade Europeia D2 : 30 Caritas France MoÃ §ambique AcÃ §Ã £o n? 485/92 / Leite em pÃ ³ / MoÃ §ambique / Caritas France / 924201 / Matola via Maputo / Comunidade Europeia No L 191 /20 Official Journal of the European Communities 10 . 7. 92 ( 1 ) (2) (3) (4) (5) (6) D3 : 120 Prosalus MoÃ §ambique AcÃ §Ã £o n? 486/92 / Leite em pÃ ³ / MoÃ §ambique / Prosalus / 925518 / Beira / Comunidade Europeia D4 : 165 Caritas Belgica Rwanda Action n ° 487/92 / Lait en poudre / Rwanda / Caritas B / 920243 / Kigali via Mombasa / CommunautÃ © europÃ ©enne D5 : 30 SSP Uganda Action No 488/92 / Milkpowder / Uganda / SSP / 921306 / Kampala via Mombasa / European Community D6 : 15 DKW Uganda Action No 489/92 / Milkpowder / Uganda / DKW / 922301 / Kampala via Mombasa / European Community D7 : 195 DKW Uganda Action No 490/92 / Milkpowder / Uganda / DKW / 922318 / Kampala via Mombasa / European Community D8 : 15 DKW Uganda Action No 491 /92 / Milkpowder / Uganda / DKW / 922325 / Akaba / European Community D9 : 165 Caritas Italy Malawi Action No 492/92 / Milkpowder / Malawi / Caritas I / 920616 / Lilongwe via Dar Es Salaam / European Community DIO : 30 DKW Tanzania Action No 493/92 / Milkpowder / Tanzania / DKW / 922311 / Kigoma via Dar Es Salaam / European Community Dl 1 : 30 CAM Bangladesh Action No 494/92 / Milkpowder / Bangladesh / CAM / 922002 / Akaba / European Community D12 : 30 ACA India Action No 495/92 / Milkpowder / India / ACA / 921603 / Manaparai via Tuticorin / European Community D13 : 315 CAM India Action No 496/92 / Milkpowder / India / CAM / 922021 / Bombay / European Community E 975 El : 75 CAM India Action No 497/92 / Milkpowder / India / CAM / 922025 / India / European Community E2 : 30 CAM India Action No 498/92 / Milkpowder / India / CAM / 922029 / Pune via Bombay / European Community E3 : 30 SBLB India Action No 499/92 / Milkpowder / India / SBLB / 924502 / Tiruchirapalli via Tuticorin / European Community E4 : 30 SBLB India Action No 500/92 / Milkpowder / India / SBLB / 924504 / Manapparai via Tuticorin / European Community E5 : 15 SBLB India Action No 501 /92 / Milkpowder / India / SBLB / 924505 / Pune via Bombay / European Community E6 : 15 SBLB India Action No 502/92 / Milkpowder / India / SBLB / 924506 / Ottapidaram via Tuticorin / European Community 10. 7. 92 Official Journal of the European Communities No L 191 /21 ( 1 ) (2) (3) (4) (5) (6) E7 : 30 Somedi India Action No 503/92 / Milkpowder / India / Somedi / 926501 / Bombay / European Community E8 : 45 Somedi India Action No 504/92 / Milkpowder / India / CAM / 926504 / Bombay / European Community E9 : 210 CRS Pakistan Action No 505/92 / Milkpowder / Pakistan / Cathwell / 920112 / Karachi / European Community E10 : 285 Oxfam Belgium Vietnam Action No 506/92 / Milkpowder / Oxfam B / 920824 / Ho Chi Minh / European Community Ell : 195 Caritas Germany Egypt Action No 1215/91 / Milkpowder / Egypt / Caritas Germany / 910437 / Cairo via Alexandria / European Community E12 : 15 Cinterad Zaire Action n0 1226/91 / Lait en poudre / ZaÃ ¯re / Cinterad / 913445 / Kinshasa Matadi / CommunautÃ © europÃ ©enne F 435 Fl : 75 AATM Chile AcciÃ ³n n ° 507/92 / Leche en polvo / Chile / AATM / 921744 / Chacabuco via Coyahique / Comunidad Europea F2 : 30 Caritas France Comores Action n0 508/92 / Lait en poudre / Comores / Caritas France / 920507 / Moroni / CommunautÃ © europÃ ©enne F3 : 30 Caritas Belgica SÃ £o TomÃ © e PrÃ ­ncipe AcÃ §Ã £o n? 509/92 / Leite em pÃ ³ / SÃ £o TomÃ © e PrÃ ­ncipe / Caritas B / 920247 / Porto de SÃ £o TomÃ © / Comunidade Europeia F4 : 60 Caritas Germany Ethiopia Action No 510/92 / Milkpowder / Ethiopia / Caritas Germany / 920405 / Addis Ababa via Assab / European Community F5 : 30 Caritas Germany Ethiopia Action No 511 /92 / Milkpowder / Ethiopia / Caritas Germany / 920406 / Addis Ababa via Assab / European Community F6 : 30 AATM Ethiopia Action No 512/92 / Milkpowder / Ethiopia / AATM / 921740 / Addis Ababa via Assab / European Community F7 : 15 Prosalus Ethiopia Action No 513/92 / Milkpowder / Ethiopia / Prosalus / 925513 / Shashemane via Assab / European Community F8 : 135 Caritas Italy Sudan Action No 514/92 / Milkpowder / Sudan / Caritas I / 920603 / Khartoum via Port Sudan / European Community F9 : 45 Caritas Italy Sudan Action No 515/92 / Milkpowder / Sudan / Caritas I / 920608 / El Obeid via Port Sudan / European Community